          Case 2:19-cv-02000-WB Document 3 Filed 05/13/19 Page 1 of 3



                           UNITED ST ATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 A~DREW      lR. PERRONG                             )
 1657 The   F~invay   #131 Jenkintown, PA 19046      )
                                                     )
                                                     )
                      Plaintiff,                     )          Civil Action
                              vs.                    )                    No. 19-2000
                                                     )
DANA '.\1. LYNN                                      )
                                                     )
Et. Al.                                              )
                        Defendants.                  )      Jury Trial Demanded


                                      PROPOSED ORDER:


The Court has considered Plaintiffs Motion for Permission to use ECF/EFiling. Finding that

good cause exists, the Motion is GRANTED. Plaintiff shall have the above-captioned case added

to his ECF account. The Clerk of Court is directed to add the case to Plaintiffs ECF account and

provide Plaintiff access to ECF for the above-captioned case.




Dated:
          --
                                                                       Hon. Wendy Beetlestone, J.




                                                2
            Case 2:19-cv-02000-WB Document 3 Filed 05/13/19 Page 2 of 3



                             UNITED ST ATES DISTRICT COURT
                           EASTER.~ DISTRICT OF PENNSYLVANIA


 ANDREW R. PERRONG                                      )
 1657 The Fairway #131 Jenkintown, PA 19046             )
                                                        )
                                                        )
                        Plaintiff,                      )       Civil Action
                                vs.                     )                 No. 19-2000
                                                        )
DANA M. L 'YN'.'i'                                      )
                                                        )
Et. Al.                                                 )
                          Defendants.                   )     Jury Trial Demanded


                       '.\10TION FOR PERMISSION TO USE ECF/EFILING

Plaintiff ANIDREW R. PERRONG respectfully moves for leave of the court to permit prose

registration fbr filing via ECF for the above-captioned case. Plaintiff has reviewed all applicable

requirements~    local rules, and has the requisite equipment and understanding of ECF. Plaintiff

already poss¢sses a PACER login. Plaintiff consents to electronic service of documents. Plaintiff

agrees to abide by all applicable rules and requirements concerning the use of ECF. Plaintiff

already has an ECF login and has been granted access to and used ECF responsibly in past cases

before this c<J>urt.

Dated: May 13, 2019


                                                                                   Andrew Perrong
                                                                                    Plaintiff Pro-Se
                                                                            1657 The Fairway# 131
                                                                             Jenkintown, PA 19046
                                                                              Phone: 215-791-6957
                                                                          Facsimile: 888-329-0305
                                                                          andyperrong@gmail.com
                                                Dr. Mary Walker
Case 2:19-cv-02000-WB Document 3 Filed 05/13/19         Page 3 of 3
                                          Arrny )11rgt'Oll




                                                                      Ia
                                                                             ~
                                                                             s
                                                                             ~
                                                                         r
                                                                      FOREVER

                                               'vkd.1; ,,f Ho""'
                                               USA20c




                                              [-FIRST CLASS-- ---,
      From: Andrew Perrong
      1657 The Fairway #131
      Jenkintown, PA 19046




                              TO: Clerk of Court
                              US District Court, ED PA
                              601 Market Street
                              Room2609
                              Philadelphia PA 19106
